

117 HR 1199 IH: Supporting Technical Experts in Managing Diplomacy Act
U.S. House of Representatives
2021-02-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1199IN THE HOUSE OF REPRESENTATIVESFebruary 22, 2021Ms. Houlahan introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo authorize the Secretary of State to waive certain requirements with respect to eligibility for civil service positions relating to the departmental formulation and direction of foreign affairs and international relations, and for other purposes.1.Short titleThis Act may be cited as the Supporting Technical Experts in Managing Diplomacy Act or the STEM Diplomacy Act.2.Waiver authority for occupational requirementsThe Secretary of State may waive any or all of the individual occupational requirements with respect to an employee or prospective employee of the Department of State for a civilian position categorized under the GS–0130 occupational series if the Secretary determines that the individual possesses significant scientific, technological, engineering, or mathematical expertise that is integral to performing the duties of the applicable position, based on demonstrated job performance and qualifying experience. With respect to each waiver granted under this section, the Secretary shall set forth in a written document that is transmitted to the Director of the Office of Personnel Management the rationale for the decision of the Secretary to waive such requirements.